Citation Nr: 1434037	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to type II diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Houston, Texas, currently has jurisdiction of the claims.

The claims were remanded by the Board in January 2013 in order to schedule the Veteran for his requested hearing.  The Veteran thereafter presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2013.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for service connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.

2.  The competent and credible evidence of record establishes that in addition to insulin and restricted diet, the Veteran's type II diabetes mellitus has required regulation of activities throughout the appellate period.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for a 40 percent rating, and no higher, for type II diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to service connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.  See hearing transcript.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in March 2007, and additional notice by a July 2008 letter.  The claim was readjudicated in an August 2008 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include identified private treatment records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for type II diabetes mellitus was granted with a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, effective September 1, 1998.  See February 1999 rating decision.  The Veteran contends that he is entitled to a rating in excess of 20 percent because in addition to requiring insulin and a restricted diet, he must regulate strenuous activity so as to avoid having hypoglycemic incidents.  He asserts that the rating criteria do not adequately reflect the reality of diabetes care today, namely because his treating physicians will not prescribe or recommend the regulation of activities since activity is essential to diabetes treatment.  See statements in support of claim dated December 2007, November 2008, December 2011, January 2012 and April 2012; see also March 2013 hearing transcript.  

The Veteran's wife has reported witnessing him suffer many episodes of hypoglycemia with low blood sugar readings, which she contends are the result of over exerting himself doing some physical work.  She asserts that the Veteran must regulate and minimize his physical activities on a daily basis so as to reduce the frequency of these occasions.  See statements from S.L.C. dated December 2007 and November 2008.  

The rating criteria for type II diabetes mellitus are found under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  A 20 percent evaluation contemplates the need for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Ratings in excess of 20 percent all require insulin, restricted diet, and regulation of activities; ratings higher than 40 percent require other criteria in addition to these.  The Court of Appeals for Veterans' Claims (Court) has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Since the inception of his appeal, the Veteran has consistently reported that he must regulate strenuous activity.  The Board finds his assertions, as well as those of his wife in support of his claim for an increased rating, to be both competent and credible.  In addition to the foregoing, the examiner who conducted the October 2011 diabetes mellitus Disability Benefits Questionnaire (DBQ) noted that the Veteran required regulation of activities as part of medical management of diabetes mellitus, and a January 2012 VA diabetes management telecare note reveals that "there are no guidelines or statements that can support "regulation of exercise"" secondary to diabetes mellitus, which corroborates the Veteran's assertions that the current medical treatment for diabetes includes exercise.  

Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the competent and credible evidence of record establishes that in addition to insulin and restricted diet, the Veteran's type II diabetes mellitus has required regulation of activities throughout the appellate period.  As such, the assignment of a 40 percent rating is warranted pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating in excess of 40 percent is not warranted as there is no lay or medical evidence the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, which are the criteria needed to assign a 60 percent disability rating.  See VA treatment records; May 2007 VA examination report; October 2011 DBQ; see also statements in support of claim dated December 2007, November 2008, December 2011, January 2012 and April 2012; March 2013 hearing transcript.

Inferred Claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative, however, has explicitly stated that the Veteran in unemployable as a result of his type II diabetes mellitus.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the type II diabetes mellitus, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected type II diabetes mellitus disability picture is not so unusual or exceptional in nature as to render the 40 percent rating assigned by the Board in this decision inadequate at any time during the period on appeal.  The Veteran's service-connected type II diabetes mellitus is evaluated under the Schedule of Ratings for the Endocrine System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.119.  The Veteran's type II diabetes mellitus is manifested by subjective and objective evidence of the need for insulin, restricted diet, and regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 40 percent disability rating assigned in this decision.  Ratings in excess of 40 percent are provided for certain manifestations of type II diabetes mellitus, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 40 percent disability rating assigned by the Board in this decision more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

The issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, is dismissed.

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus, is dismissed.

A 40 percent rating, and no higher, is granted for type II diabetes mellitus.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


